Citation Nr: 0705456	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-04 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post left hip fracture with residual left hip 
arthritis and bone necrosis of femoral head.

2.  Entitlement to a compensable rating for status post left 
shoulder dislocations with chronic ligament injury.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  The veteran resides in Alabama and the 
Montgomery RO has prepared the case for appellate review.

The Board has determined that additional development is 
required and the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran was accorded a general medical examination by VA 
for disability evaluation purposes in May 2003, approximately 
3 months prior to his release from service.  The veteran 
asserts that the examination report does not adequately 
portray the functional loss associated with his left shoulder 
and left hip disabilities.  The Board is of the opinion that 
an examination by an appropriate specialist would be helpful 
in evaluating these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all health care providers who have 
treated him for left shoulder and/or left 
hip problems since his retirement from 
service in 2003.  The RO should obtain 
records from any source identified by the 
veteran.

2.  The veteran should be scheduled for an 
examination by an appropriate specialist 
to obtain up-to-date information regarding 
the functional impairment associated with 
his left shoulder and left hip 
disabilities.  The claims folder must be 
made available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings should be 
reported in detail. 

3.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



